PER CURIAM:
David E. Henderson appeals the district court’s order granting his request to proceed in forma pauperis but dismissing this case as patently frivolous under 28 U.S.C. § 1915(e)(2)(B) (2000). We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal for the reasons stated by the district court. Henderson v. Paulson, No. 1:08-cv-01613-WMN (D.Md. July 16, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.